DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-5, 7-11, 15, 17-19, 23, and 25-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Anderson teaches an electronic device (fig. 1) a display screen (5 of fig. 1, 20 of fig. 2, figs 11-22 for display screen, figure 23) for displaying in a video history user interface a scrollable list (280-284 of fig. 22; [0101] it is actually displayed as a scrollable table contained within the display area, so the list 280-284 of figure 22 is scrollable) comprising a plurality chronological sequence of camera event items from the camera that are arranged in a chronological sequence (280-283 of fig. 22, 4:25am 2:35am, 1:13am, 11:25pm, and 9:06pm). 
Glazer teaches enabling the playback video in a full width of the display screen (602 of fig. 6 while maintaining display of at least a portion of the scrollable list (606 of fig. 6; [0082-0083]these paragraphs describe figure 6, wherein events in summary details 606 may be selected to retrieve video corresponding to a period of the events. [0083] Cloud recording 608 may allow for a user to toggle to and access a recording (full-length or video summary) corresponding to the chronological timeline or any other period of time associated with the summary details 606). 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TUNG T. VO
Primary Examiner
Art Unit 2425



/TUNG T VO/Primary Examiner, Art Unit 2425